UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-6755


THOMAS COVINGTON, JR.,

                Petitioner - Appellant,

          v.

GEORGE KENWORTHY,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:10-hc-02044-FL)


Submitted:   September 17, 2015            Decided:   October 6, 2015


Before GREGORY, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas Covington, Jr., Appellant Pro Se.   Mary Carla Babb,
Assistant  Attorney General,  Raleigh, North  Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Thomas Covington, Jr., seeks to appeal the district court’s

order denying his motions to reconsider in his 28 U.S.C. § 2254

(2012) action.           The order is not appealable unless a circuit

justice     or     judge        issues     a       certificate          of     appealability.

28 U.S.C.      § 2253(c)(1)(A)           (2012);      Reid    v.    Angelone,          369    F.3d

363, 369 (4th Cir. 2004).                 A certificate of appealability will

not    issue    absent     “a    substantial         showing       of    the    denial       of   a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2012).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by     demonstrating           that   reasonable           jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El        v.   Cockrell,        537      U.S.    322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                 Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Covington has not made the requisite showing.                                Accordingly, we

deny    a   certificate         of   appealability        and      dismiss       the    appeal.

We dispense      with     oral       argument       because     the      facts     and       legal



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3